    Case: 1:20-cv-07115 Document #: 44 Filed: 02/12/21 Page 1 of 16 PageID #:156




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION


 EDELSON PC, an Illinois                         )       Case No.:
 Professional corporation,                       )
                                                 )       20-cv-07115
         Plaintiff,                              )
                                                 )
 THOMAS GIRARDI, an                              )       Honorable Matthew F. Kennelly
 individual, et al.,                             )
                                                 )
         Defendants.                             )
                                                 )
   DEFENDANT DAVID LIRA’S MEMORANDUM IN SUPPORT OF HIS OPPOSED
 MOTION TO DISMISS PURSUANT TO FEDERAL RULES OF CIVIL PROCEDURE
                                     12(b)(1), 12(b)(2), AND 12(b)(6)

        Defendant, DAVID LIRA (“Lira”), an individual, by and through his attorneys, ROBIE

& MATTHAI, APC and SWANSON, MARTIN & BELL, LLP, and, pursuant to Fed. R. Civ. P.

12(b)(1), 12(b)(3) and 12(b)(6), moves this court to dismiss Plaintiff’s, EDELSON PC’s.

Complaint (Doc. No. 1), or alternatively to stay the matter pending administration of claims in

the Girardi and Girardi Keese bankruptcies, and, in support thereof, Lira states as follows:

            I. INTRODUCTION

        Edelson claims Girardi Keese, Thomas Girardi and David Lira (1) failed to pay certain

Lion Air Plaintiffs their settlement monies and (2) breached the contract between Edelson and

Girardi Keese by failing to pay Edelson its share of the attorneys’ fees owed after payment to

those plaintiffs in those actions.




                                                     1
    Case: 1:20-cv-07115 Document #: 44 Filed: 02/12/21 Page 2 of 16 PageID #:157




        First, Edelson does not represent the Lion Air plaintiffs and therefore lacks standing to

bring any claims on behalf of those individuals. Those claims should be dismissed pursuant to

FRCP 12(b)(1).

        Second, the contract that Edelson alleges was breached is between Edelson and Girardi

Keese. Monies paid by Boeing were paid to Girardi Keese. Lira was not an individual party to

the contract and did not receive funds from Boeing. Mr. Lira, a salaried employee of Girardi

Keese, has no individual liability under those contracts. Any determination as to Lira’s derivative

liability is first dependent on a finding that Girardi Keese, the party to the contract, is liable.

Accordingly, Edelson cannot state a claim against Lira. (FRCP 12(b)(6)).

        Third, Girardi Keese and Thomas Girardi are debtors in bankruptcy proceedings in

California. Continued litigation against Lira on these claims would necessitate the continuance of

litigation against Girardi and Girardi Keese in violation of the automatic bankruptcy stays.

        Fourth, as an employer, Girardi Keese must indemnify Lira for the claims asserted in the

complaint. As such, Girardi and Girardi Keese are indispensable parties and Lira cannot file a

cross-claim against either of them here due to the automatic stays in bankruptcy. The claims

against Lira and Girardi Keese and Girardi cannot be severed. Therefore, the claims against Lira

should be dismissed, or at a minimum stayed, pursuant to 11 U.S.C.A. §362 (a)(1) and (3), and

the court’s inherent authority to control the proceedings before it.

        Fifth, since the claims against Girardi and Girardi Keese will be litigated in the

Bankruptcy Court for the Central District of California, co-defendant Griffin is likely to be

dismissed in this action based on his FRCP 12(b)(2) motion for lack of personal jurisdiction, and

Mr. Lira is a resident of the Central District of California, the proper venue for these claims is the

Central District of California. Venue here is improper. FRCP 12(b)(3).


                                                   2
    Case: 1:20-cv-07115 Document #: 44 Filed: 02/12/21 Page 3 of 16 PageID #:158




            II. PROCEDURAL HISTORY

        Edelson PC filed the complaint in this action on December 2, 2020. The complaint

alleges claims for (1) constructive trust, (2) accounting, (3) breach of contract, and (5)

conversion against defendant David Lira (“Lira.”)1

        On December 18, 2020, Involuntary Bankruptcy Petitions were filed against Thomas

Vincent Girardi (“Girardi”) and Girardi Keese (“GK”) in the Central District of California. (See.

United States Bankruptcy Court for the Central District of California Case Nos. 2:20-bk-21020-

SK and 2:20-bk-21022-SK; Request for Judicial Notice filed concurrently herewith Exhibits 1-4)

        The deadline for Mr. Lira to respond to the complaint was continued by the January 27,

2021, order of this Court to February 12, 2021.

            III. STATEMENT OF RELEVANT FACTS

        Girardi Keese represented certain plaintiffs in the matter of In Re: Lion Air Flight JT610

Crash, United District Court for the Northern District of Illinois, Eastern District Case No.: 1:18-

cv-07686. Plaintiff Edelson, an Illinois professional corporation, was engaged as local counsel

to assist Girardi Keese in the litigation and the settlement process for certain Lion Air Victims.

(See, Doc. No. 1, ¶¶8, 38, 17). In that role, Edelson secured court approval for certain settlements

in the underlying action (See, Doc. No. 1, ¶¶40, 42).2

        The funds for the settlements were received and held by Girardi Keese. (See, Doc. No. 1,

¶45). GK was the law firm that had been engaged by and had the relationship with those clients.

(See, Doc. No. 1, ¶48). Money was transferred from Boeing to Girardi Keese in mid-2020. This



1
 Edelson’s Fourth Cause of Action for tortious interference with contract is not alleged against Mr. Lira.
2
 The clients for whom Edelson obtained Court Approved settlements are identified on In Re: Lion Air
Flight JT610 Crash, United District Court for the Northern District of Illinois, Eastern District Case No.:
1:18-cv-07686, docket entries nos. 384, 419, 424, 427. (See, Doc No. 1, ¶¶40, 42 p. 11; ; Request for
Judicial Notice filed concurrently herewith, Exhibits 5-8)
                                                     3
    Case: 1:20-cv-07115 Document #: 44 Filed: 02/12/21 Page 4 of 16 PageID #:159




money was for the benefit of Lion Air clients represented by GK, minus agreed upon attorneys’

fees. (See, Doc. No. 1, ¶¶86, 97, 115). Thomas Girardi exercised exclusive and total control of

all bank accounts for GK. (See, Doc. No. 1, ¶63).

       Edelson seeks to “recover monies due and owing to itself as well as to seek the

disgorgement of all monies due and owing to all clients of Girardi Keese in the matter of In Re:

Lion Air Flight JT 610 Crash” (See, Doc. No. 1). “While the present Complaint is brought in part

to enforce [Edelson’s] fee agreement with GK, those fees are not the primary focus of this

Complaint; rather, this Complaint also seeks to force GK… to uphold its fiduciary duty to the

surviving families of the victims of Lion Air Flight 610 that it agreed to represent.” (See, Doc.

No. 1, ¶7). Edelson cannot take possession of any commingled funds unless and until the Lion

Air clients receive their share of the settlement money paid by Boeing. (See, Doc. No. 1,

¶94).“Edelson will not accept any attorneys’ fees for its work in In Re: Lion Air Flight JT 610

Crash until a full, court supervised accounting has been performed that confirms each and every

relevant client has first been paid in full.” (See, Doc. No. 1, fn.3). Edelson seeks (1) an

accounting; (2) the disgorgement of all such funds from any Defendant who is in receipt of those

funds; (3) transfer of those funds to the appropriate client recipients; and “only after those steps

have been accomplished…(4) the payment of contractually required attorneys’ fees to Edelson

PC.” (See, Doc. No. 1, ¶16).

       Plaintiff entered into two contracts with GK. (See, Doc. No. 1, ¶102). By the terms of

both contracts with GK, Edelson was expected to act as local counsel, as well as to participate

directly in the litigation and settlement process. (See, Doc. No. 1, ¶¶102-103). Edelson alleges

that GK, Girardi and Lira breached those co-counsel agreements with Edelson for the Lion Air

cases. (See, Doc. No. 1, ¶15). Edelson alleges that Defendants breached their contractual


                                                  4
    Case: 1:20-cv-07115 Document #: 44 Filed: 02/12/21 Page 5 of 16 PageID #:160




obligations by not paying Edelson its share of attorneys’ fees. (See, Doc. No. 1, ¶106). Edelson

claims to have contractually created property rights to specific percentages of the attorneys’ fees

generated by the settlement funds at issue. (See, Doc. No. 1, ¶¶87, 116).

        Edelson seeks the imposition of a constructive trust on all money transferred from Boeing

to GK in connection with the Lion Air settlements, for the benefit of the Lion Air clients first,

then for the benefit of Plaintiff, if sufficient funds remain in trust. In the alternative, Plaintiff

requests that all such sums should be disgorged. (See, Doc. No. 1, ¶95). Edelson also seeks an

order requiring a full and complete accounting of all transactions or records relating to the Lion

Air settlement money. (See, Doc. No. 1, ¶100).

        On December 18, 2020, Involuntary Bankruptcy Petitions were filed against Girardi and

GK in the Central District of California. (United States Bankruptcy Court for the Central District

of California Case Nos. 2:20-bk-21020-SK and 2:20-bk-21022-SK; Request for Judicial Notice

filed concurrently herewith Exhibits 9-13). Edelson acknowledges that GK has substantial

financial liabilities and obligations to creditors. (See, Doc. No. 1, ¶¶5, 75, 76, 77, 78, 79).

        Edelson no longer represents the clients whose settlement funds are at issue. (Request for

Judicial Notice filed concurrently herewith Exhibits 9-13.)

        Defendant Lira is a former W-2 salaried employee of GK, a law firm based in Los

Angeles, California, and a resident of Los Angeles, California. Lira is, and has always been, a

resident of the State of California and has never had a place principal place of business or

residence in Illinois. (See, Declaration of David Lira ¶¶2-4.)




                                                    5
    Case: 1:20-cv-07115 Document #: 44 Filed: 02/12/21 Page 6 of 16 PageID #:161




             IV. LEGAL ARGUMENT
        A.      EDELSON HAS NO STANDING TO BRING CLAIMS ON BEHALF OF
                INDIVIDUALS IT DOES NOT REPRESENT.
        Edelson does not represent the clients whose settlement funds it seeks to recover or

whose rights it purports to address in this action. (See, Request for Judicial Notice filed

concurrently herewith Exhibits 9-13). Edelson has no standing to bring a claim on their behalf.

        First, the individuals whose rights are sought to be adjudicated are not parties to this

action.3 Second, Edelson no longer represents them. When an attorney-client relationship ends,

the attorney loses all right and power to advocate on the client’s behalf or to seek remedies for

the client. Third, the claims to the settlement funds belong to the clients.

        A cognizable claim must relate to the plaintiff’s own legal rights and interests, not the

legal rights and interests of third parties. See, Elk Grove United School District v. Newdow, 542

U.S. 1, 14 (2004). By its own pleading, Edelson makes clear its intent to litigate the rights of

others. This it cannot do.

        Edelson’s claims for Constructive Trust, Accounting, and Conversion, which seek an

accounting and to recover fees on behalf of these individuals should be dismissed pursuant to

F.R.C.P. 12(b)(1).

        B.      THE BANKRUPTCY STAYS IN THE GIRARDI BANKRUPTCIES
                SHOULD APPLY TO LIRA; LITIGATION OF THE CLAIMS AGAINST
                LIRA NECESSARILY REQUIRES ADJUDICATION OF CLAIMS
                AGAINST GK AND GIRARDI—TWO DEBTORS IN BANKRUPTCY
        Pursuant to 11 U.S.C.A. §362 (a)(1) the filing of an involuntary bankruptcy petition

under U.S.C.A. §303 operates as a stay of the continuation of judicial or other actions against the

debtor that were commenced before the commencement of the bankruptcy or to recover a claim



3
 The failure to join these individuals as parties would also justify this court dismissing the claims under
Rule 12(b)(7).
                                                     6
    Case: 1:20-cv-07115 Document #: 44 Filed: 02/12/21 Page 7 of 16 PageID #:162




against the debtor that arose before the commencement of the bankruptcy. Similarly, pursuant to

11 U.S.C.A. §362(a)(3) any act to obtain possession of property of the bankruptcy estate or to

exercise control over property of the estate is stayed.

       The House Report on the bill enacting the §362 automatic stay succinctly explains,

               [t]he automatic stay is one of the fundamental debtor protections
               provided by the bankruptcy laws. It gives the debtor a breathing
               spell form his creditors. It stops all collection efforts, all harassment,
               and all foreclosure actions. It permits the debtor to attempt a
               repayment or reorganization plan, or simply to be relieved of the
               financial pressures that drove him into bankruptcy.

               [t]he automatic stay also provides creditor protection. Without it,
               certain creditors would be able to pursue their own remedies against
               the debtor’s property. Those who acted first would obtain payment
               of the claims in preference to and to the detriment of other creditors.
               Bankruptcy is designed to provide an orderly liquidation procedure
               under which all creditors are treated equally. A race of diligence by
               creditors for the debtor’s assets prevents that.

               …The scope of [§362(a)(1)] is broad. All proceedings are stayed,
               including arbitration, license revocation, administrative, and judicial
               proceedings. Proceeding in this sense encompasses civil actions as
               well, and all proceedings even if they are not before governmental
               tribunals.See, H.R.Rep. No. 95-595, at 340 (1977) reprinted in 1978
               U.S.C.C.A.N. 5963, 6296-97. See also S. Rep. No 95-989, at 49, 54-
               55 (1978), reprinted in 1978 U.S.C.C.A.N. 5787, 5835m 5840-41.
       The stay protects creditors from acting unilaterally in self-interest to obtain payment from

a debtor to the detriment of other creditors. See, Assoc. of St. Croix Condominium Owners v. St.

Croix Hotel Corp., 682 F. 2d 446, 448 (3d Cir. 1982). The stay “protect[s] the bankrupt’s estate

from being eaten away by creditors’ lawsuits and seizures of property before the trustee has had

a chance to marshal the estate’s assets and distribute them equitably among the creditors.” See,

Martin-Trigona v. Champion Fed. Sav. & Loan Assoc., 892 F.2d 575, 577 (7th Cir. 1989).

       The scope of the protection is determined not just by who is named in a proceeding but

by who the party is with the real interest in the litigation. Pursuant to U.S.C.A. 362(c)(2) the stay


                                                   7
    Case: 1:20-cv-07115 Document #: 44 Filed: 02/12/21 Page 8 of 16 PageID #:163




continues until the earliest of (A) the time the case is closed; (B) the time the case is dismissed;

or (C) the time a discharge is granted or denied. Absent relief from the stay, judicial actions and

proceedings against the debtor or which affect the debtor’s estate are void ab initio.

            i. The Automatic Stay Pursuant To U.S.C 362(a)(1) Can Apply to A Non-
               Debtor
        Courts have recognized that certain “unusual circumstances” warrant applying the

§362(a)(1) stay to proceedings against a non-debtor defendant where such an application

furthers the purposes behind the stay. An example of “such a situation would be a suit against a

third-party who is entitled to absolute indemnity by the debtor on account of any judgment that

might result against them in the case. To refuse application of the statutory stay in that case

would defeat the very purpose and intent of the statute.” A.H. Robins Co., Inc. v. Piccinin, 788

F.2d 994, 999 (4th Cir. 1986).4 Here, Lira has a right of indemnification against GK and/or

Girardi under equitable principles of law, and has a statutory right to indemnification under

California’s Labor Code. Additionally, §362(a)(3) directs stays of any action, whether against

the debtor or third parties, to obtain possession or to exercise control over property of the

debtor. Here, as plead, the funds are or were in the possession of debtor GK. And, there is no

question that GK funds in the possession of GK are now property of its bankruptcy estate.

        Allowing Edelson to proceed against Lira in this matter would violate the spirit of §362

and allow it to circumvent the purpose of the automatic stay. Edelson’s claims in this action for

attorneys’ fees are rooted in the attorney fee agreements that Edelson entered into with Girardi

Keese. Plaintiff’s complaint is clear, Edelson entered into the contract with GK not Lira. (See,



4
  Since Robins, courts have clarified that absolute indemnity is not required and that the possibility of a
right to indemnification is sufficient. See, In re Sudbury, Inc., 140 B.R.461, 464 (Bankr. N.D. Ohio 1992)
and In re American Film Technologies, Inc., 175 B.R. 847, 851-855 (Bankr. D. Del. 1994) (applying the
“unusual circumstances” exception even though there were questions as to the enforceability of the
indemnity o obligation because of alleged fraud on the part of individual officers and directors.)
                                                     8
    Case: 1:20-cv-07115 Document #: 44 Filed: 02/12/21 Page 9 of 16 PageID #:164




Doc. No. 1, ¶102). Because it is founded upon the attorney fee allocation contract, Edelson’s

claim against Lira for Constructive Trust is at the first level a claim against Girardi Keese;

Edelson’s demand for an accounting is at the first level a claim against Girardi Keese; Edelson’s

claim of breach of contract is a claim which can only be brought against Girardi Keese; and

Edelson’s claim of conversion is at the first level a claim against Girardi Keese which received

and held the settlement funds. Even assuming that Lira was somehow derivatively liable for

GK’s defalcations (which he is not), no liability against Lira can be established without a

prerequisite initial finding against GK. In truth and in fact, GK is the party with the real interest

in this litigation.

        As such, the claims against Lira and Girardi Keese are inextricably interwoven. Litigation

of Lira’s liability requires litigation of Girardi and Girardi Keese’s liability. To be clear, Lira has

no independent liability under that contract as he was not a party to that contract in any

individual capacity. Under the rule in Robins and the cases which followed it, where the debtor’s

interests are impossible to separate from the claims against the non-debtor, a stay of proceedings

is an appropriate remedy.5

        Finally, proceeding in the instant action could result in conflicting judgments. There is no

question that the automatic stay precludes Edelson from proceeding further against GK or

Girardi without leave of the bankruptcy court. Thus, in order to adjudicate GK’s and Girardi’s

liability, Edelson will need to file a creditor’s claim in the main bankruptcy case, obtain relief

from the stay, and/or institute an adversary proceeding in the GK/Girardi bankruptcies. The

claims which need to be adjudicated in the bankruptcy court would necessarily be identical to the



5
 Of course the most appropriate remedy is the dismissal of all claims against Lira which are presented by
a party without standing, and the dismissal of the remainder of the claims pursuant to Rule 12(b)(3), as
discussed infra.
                                                    9
   Case: 1:20-cv-07115 Document #: 44 Filed: 02/12/21 Page 10 of 16 PageID #:165




claim filed in this action. Resolution of identical claims in two different forums risks inconsistent

judgments and would be a waste of judicial resources. A stay is appropriate in this case until the

claims resolution process in the bankruptcy proceeding has been completed or at minimum until

Edelson obtains relief from the stay.

           ii. The Robins Stay Due To Indemnification Rule Applies Here.

       Where a debtor and non-debtor are bound by statute or contract such that the liability of

the non-debtor is imputed or shifted to the debtor by operation of law, the intent to provide relief

to debtors with a stay would be frustrated by permitting indirectly what is expressly prohibited in

the code. “Clearly the debtor’s protection must be extended to enjoin litigation against others if

the result would be binding upon the debtors estate.” A. H. Robins, supra, 788 F. 2d 994 (4th

Cir1986) at 999, citing In re Metal Center, Inc.31 B.R. 458, 462 (Bankr. D. Conn. 1983.)

       Mr. Lira was a salaried employee of GK. (See, Declaration of David Lira ¶¶3-4.)

Pursuant to California Labor Code §2802(a) “[a]n employer shall indemnify his or her employee

for all necessary expenditures or losses incurred by the employee in direct consequence of the

discharge of his or her duties…” California Labor Code §2802 requires an employer to

indemnify an employee who is sued by third persons for conduct in the course and scope of his

or her employment, including paying any judgment entered and attorneys’ fees and costs

incurred in defending the action. Cassady v. Morgan, Lewis & Bockius, LLP, 145 Cal.App.4th

220, 230 (2006).

       Here a judgment in favor of Edelson would affect the Girardi bankruptcy estate, since

under California law, a verdict in favor of Edelson against Lira would automatically trigger

indemnification liability against Girardi Keese. Therefore the action is in effect one against the

debtor and as such would qualify for relief under §362(a)(1).


                                                 10
   Case: 1:20-cv-07115 Document #: 44 Filed: 02/12/21 Page 11 of 16 PageID #:166




       Lira’s claim for indemnity against GK would ordinarily take the form of a compulsory

cross-claim against GK. However, the automatic stay precludes Lira from pursuing that claim

here. Thus, allowing the case against Lira to proceed here would severely prejudice Lira, and

would require him to proceed in two different forums. Exposing Lira to liability here and

denying him indemnification relief at the same time would impermissibly interfere with his

indemnity rights.

       “[I]f the indemnitee, who has suffered a judgment for which he is entitled to be

absolutely indemnified by the debtor, cannot file and have allowed as an adjudicated claim the

actual amount of the judgment he has secured but must submit his claim for allowance in the

bankruptcy proceeding with the prospect that his claim may not be allowed in the full amount of

the judgment awarded in favor of him, the indemnitee will be unfairly mulcted by inconsistent

judgments and his contract of indemnity in effect nullified.” A.H Robins, supra, 788 F. 2d

994,1000 (4th Cir1986).

       b.      The Matter Should Be Stayed Pursuant To 11 U.S.C §362(a)(3) Because
               Edelson Seeks to Obtain or Exercise Control Over Property Of The Girardi
               Estates.
       U.S.C. §362(a)(3) is not limited to actions against the debtor. It stays “any act to obtain

possession of property of the estate of property from the estate or to exercise control over

property of the estate.” U.S.C. §362(a)(3). Courts have applied the §362 (a)(3) stay to non-debtor




                                                11
    Case: 1:20-cv-07115 Document #: 44 Filed: 02/12/21 Page 12 of 16 PageID #:167




actions that have an adverse impact on property of the estate.6 Section 541(a)(1) defines

“property” in the bankruptcy context. It provides that the “estate is comprised of all the following

property, wherever located…all legal or equitable interests of the debtor in property as of the

commencement of the case.” 11 U.S.C. §541(a)(1).

        Edelson’s claims against Lira seek monies paid to Girardi/Girardi Keese pursuant to a

contract between Girardi Keese and Edelson. Any fees at issue were paid to the Girardi Keese

firm. These claims on their face an act to obtain possession of property of the bankruptcy estate

and continued action against Lira would have an adverse impact on the property of the estate via

a potential finding of a breach of contract and determination of monies owed by the estate.

        It is beyond cavil that a proper administration of the GK/Girardi bankruptcy estates will

require a full accounting of all monies possessed, transferred and owed by the firm and Mr.

Girardi. That accounting will undoubtedly include a determination of the amounts due and owing

the Lion Air Plaintiffs and Edelson (whose claim to fees is derivative of those Plaintiffs’ rights to

payment).

        The only proper forum for that accounting is in the bankruptcy court. Professionals have

already been appointed to undertake that task. It would be a waste of judicial resources to have

this court litigate—even in part—the same accounting issues which will be dealt with in the




6
  In re Jefferson County, Ala. 491 B.R. 277, 295 (Bankr. N.D. Ala. 2013); See also, Kagan v. Saint
Vincents Catholic Med. Ctrs. of New York (In re Saint Vincents Catholic Med. Ctrs. of New York ), 449
B.R. 209, 217–18 (S.D.N.Y.2011) (“the automatic stay provision is not limited solely to actions against
the debtor, but rather bars actions against even against third-parties that would have an adverse impact on
the property of the estate”); Queenie, Ltd v. Nygard., 321 F.3d at 287 (2d Cir. 2003) “The automatic stay
can apply to non-debtors, but normally does so only when a claim against the non-debtor will have an
immediate adverse economic consequence for the debtor's estate.”); 48th Street Steakhouse, Inc. v.
Rockefeller Grp. (In re 48th Street Steakhouse, Inc.), 835 F.2d 427, 430–31 (2d Cir.1987) (applying (a)(3)
stay to non-debtor); Kaiser, 315 B.R. at 659 (same). “Property of the estate” within the meaning of §
362(a)(3) is governed by 11 U.S.C. § 541(a) and includes “ ‘[e]very conceivable interest of the debtor,’
including those that are ‘future, nonpossessory, contingent, speculative, and derivative.’ ”
                                                   12
   Case: 1:20-cv-07115 Document #: 44 Filed: 02/12/21 Page 13 of 16 PageID #:168




bankruptcy court. And, of course the risk of inconsistent determinations would be present.

Finally, having an accounting, let alone any determination of GK or Girardi’s liability to the

Lion Air Plaintiffs or Edelson, done here would improperly interfere with the bankruptcy court’s

jurisdiction over the GK and Girardi estates.

       C.      Edelson’s Claim For Attorneys’ Fees Cannot Be Resolved Until The Lion Air
               Plaintiffs Are Paid.
       Edelson cannot take possession of any commingled funds unless and until the Lion Air

clients receive their share of the settlement money paid by Boeing. (See, Doc. No. 1, ¶94).

“Edelson will not accept any attorneys’ fees for its work in In Re: Lion Air Flight JT 610 Crash

until a full, court supervised accounting has been performed that confirms each and every

relevant client has first been paid in full.” (See, Doc. No. 1, fn.3). Edelson seeks (1) an

accounting; (2) the disgorgement of all such funds from any Defendant who is in receipt of those

funds; (3) transfer of those funds to the appropriate client recipients; and “only after those steps

have been accomplished…(4) the payment of contractually required attorneys’ fees to Edelson

PC.” (See, Doc. No. 1, ¶16). In short, Edelson admits that it is not entitled to one red cent until

the Lion Air Plaintiffs are compensated, and the amount of Edelson’s purported fee recovery is

dependent upon those plaintiffs being paid in full. (See, Doc. No. 1, fn.3).

       Edelson acknowledges that GK has substantial financial liabilities and obligations to

creditors. (See, Doc. No. 1, ¶¶ 5, 75, 76, 77, 78, and 79). The automatic stay is designed to

provide creditors’ protection. Without it, certain creditors would be able to pursue their own

remedies against the debtor’s property and who acted “first” would obtain payment of the claims

in preference to and to the detriment of other creditors. The bankruptcy court will have to

determine what creditors are paid, how much they are paid, and when they are paid.




                                                 13
   Case: 1:20-cv-07115 Document #: 44 Filed: 02/12/21 Page 14 of 16 PageID #:169




       Edelson admits that until the monies due them are paid to the Lion Air Plaintiffs through

the bankruptcy, Edelson cannot recover attorneys’ fees. This action should be stayed if it is not

dismissed.

       D.      Venue Is Improper. The Action Should Be Dismissed Pursuant To FRCP
               12(b)(3)
       Since Mr. Lira’s liability in this action is derivative of Girardi Keese’s liability these

claims should be tried in the same venue as the claims against Girardi and Girardi Keese.

Edelson’s claims against Girardi and Girardi Keese will be pursued in the Bankruptcy Court for

the Central District of California.

       Likewise, Defendant Griffin has filed a motion to dismiss for lack of personal jurisdiction

pursuant to FRCP 12(b)(2). If Griffin’s motion is granted, Edelson will need to pursue its claims

against Griffin in the Central District of California where Mr. Griffin works and resides.

       The proper venue for these claims against Mr. Lira is the Central District of California

where Mr. Lira works and resides and where these claims against his co-defendants will be

pursued. The claims against Girardi, Girardi Keese, Lira and Griffin should all be tried in the

same forum in the interest of judicial economy and to avoid the potential for inconsistent rulings

and judgments.

       E.      If The Court Is Not Inclined To Stay The Action Against Lira Based On The
               Bankruptcy Stay It Should Impose A Stay Under Its Equitable Powers.
       Permitting a judgment to be entered that the contract between Edelson and Girardi Keese

was breached would be inequitable since Girardi would not have had the opportunity to defend

itself and a judgment in favor of Edelson could have a significant impact on the Girardi and

Girardi Keese bankruptcy estates. Given the relationship of the parties and the effect of this

proceeding on the debtor’s estate, an extension of the stay to Lira in this action is clearly

warranted.

                                                 14
   Case: 1:20-cv-07115 Document #: 44 Filed: 02/12/21 Page 15 of 16 PageID #:170




       Additionally, Lira cannot provide the accounting sought by Edelson. The money in

question was paid to Girardi and/or Girardi Keese. Lira has no access to, or rights to, the books

and records of Girardi or Girardi Keese. Those are in the control of the bankruptcy trustees. Lira

cannot personally provide an accounting of the funds at issue in this action. A stay to allow the

bankruptcy court and the retained professionals there to do this is proper under these

circumstances.

       The power to stay proceedings is incidental to the power inherent in every court to

control the disposition of cases on its docket. Landis v. North American Co., 299 U.S.248, 254

(1936). For reasons of judicial economy, deference to the jurisdiction and role of the bankruptcy

court, the protection of Lira’s and the debtors’ rights, and the avoidance of potential inconsistent

outcomes, to the extent these claims are not dismissed, they should be stayed.

           V. CONCLUSION

       For the foregoing reasons, this Court should dismiss the claims Edelson purports to bring

on behalf of the Lion Air Plaintiffs. The Court should dismiss the remaining claims pursuant to

Rule 12(b)(3) as venue is improper here. As to any claims to which Edelson has standing, or

which cannot be otherwise dismissed, the court should stay the proceedings pending

administration and claims resolution in the GK and Girardi bankruptcies.

                                                                    DAVID LIRA

                                                              /s/Christopher T. Sheean
                                                   By:     __________________________
                                                                  His Attorney

 Christopher T. Sheean                             Edith R. Matthai, Esq.
 Swanson, Martin & Bell LLP                        Leigh P. Robie, Esq.
 330 N. Wabash Ave., Suite 3300                    350 S. Grand Avenue, Suite 3950
 Chicago, Illinois 60611                           Los Angeles, California 90071
 (312) 222-8559                                    (213) 706-8000
 csheean@smbtrials.com                             ematthai@romalaw.com

                                                15
   Case: 1:20-cv-07115 Document #: 44 Filed: 02/12/21 Page 16 of 16 PageID #:171




                               CERTIFICATE OF SERVICE

       I, Christopher T. Sheean, the undersigned attorney, hereby certify that on February 12,

2021, I served a true and correct copy of the foregoing Defendant David Lira’s Memorandum In

Support Of His Opposed Motion To Dismiss Pursuant To Federal Rules Of Civil Procedure

12(b)(1), 12(b)(2), AND 12(b)(6) upon all counsel of record via the Court’s CM/ECF System.



                                                      /s/Christopher T. Sheean




                                               16
